department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br6 tl-n-7238-00 uilc date internal_revenue_service national_office field_service_advice memorandum for david r smith associate area_counsel miami cc lm rfp mia attn tamara s moravia-israel attorney lmsb from subject anne p shelburne assistant to the branch chief cc intl br6 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend country a fsc pr co products taxable_year taxable_year us co issue whether a taxpayer that qualifies for the benefits of both sec_936 and the foreign_sales_corporation fsc provisions may apply the profit split provisions of sec_936 first and then apply the fsc provisions conclusion a taxpayer that qualifies for the benefits of both sec_936 and the fsc provisions must apply the fsc provisions first and then apply the sec_936 profit split provisions facts us co a united_states_corporation designs manufactures and sells products and provides products-related services and support us co owns of pr co a united_states_corporation and fsc a foreign_sales_corporation incorporated in country a for taxable_year sec_1 and pr co has made an election under sec_936 and elected the profit split provisions under sec_936 and sec_936 us co products are manufactured in the united_states and puerto rico in taxable_year sec_1 and pr co sold manufactured products to us co which then sold the products to foreign distributors both related and unrelated pr co also made some sales directly to foreign distributors both related and unrelated fsc acted as a commission fsc with respect to these sales by us co and pr co to foreign distributors in the taxable years at issue us co applied the sec_936 profit split provisions first to allocate combined taxable_income cti as defined in sec_936 between pr co the electing_corporation and us co the appropriate domestic_member of the affiliated_group us co then applied the fsc provisions’ combined taxable_income method to calculate the taxable_income of fsc and its related_supplier attributable to sales of export_property as a result of this ordering us co’s sec_936 cti calculation did not deduct the fsc commissions associated with sec_936 covered sales law and analysis the foreign_sales_corporation fsc provisions sec_921 through under sec_921 through portions of the foreign_trade_income of a fsc are exempt from united_states income_tax sec_921 provides that the exempt_foreign_trade_income of a fsc shall be treated as foreign_source_income not effectively connected with the conduct_of_a_trade_or_business within the united_states exempt_foreign_trade_income is defined by sec_923 as a certain percentage or fraction of the fsc’s foreign_trade_income foreign_trade_income is defined by sec_923 as the gross_income of a fsc attributable to foreign_trading_gross_receipts foreign_trading_gross_receipts include gross_receipts from the sale exchange or other_disposition of export_property by the fsc or by any principal for whom the fsc acts as a commission agent sec_924 temp sec_1 a -1t b sec_927 defines export_property as property a manufactured produced grown or extracted in the united_states by a person other than a fsc b held primarily for sale lease or rental in the ordinary course of trade_or_business by or to a fsc for direct use consumption or disposition outside the united_states and c not more than percent of the fair_market_value of which is attributable to articles imported into the united_states_property manufactured in puerto rico by a sec_936 corporation may qualify as export_property for purposes of the fsc provisions see sec_927 the term ‘united states’ includes the commonwealth of puerto rico where a fsc acts on a commission basis for a related supplier1 and commissions paid to the fsc give rise to gross_receipts to the related_supplier which would have been foreign_trading_gross_receipts under sec_924 had the fsc made the sale directly special pricing rules may apply to determine the fsc’s commission income temp sec_1 a -1t d generally the amount of income that may be earned by a commission fsc is the amount that the fsc would have been permitted to earn under the gross_receipts method the combined taxable_income method or the sec_482 method had the fsc made the sale directly sec_925 b temp sec_1 a -1t for purposes of applying the combined taxable_income method to transactions handled on a commission basis for a related_supplier by a fsc temp sec_1 a -1t d iii provides the combined taxable_income of a fsc and the related_supplier from the transaction is the excess of the related supplier’s gross_receipts from the transaction which would have been foreign_trading_gross_receipts had the sale been made by the fsc directly over the related supplier’s and the fsc’s total costs excluding the commission paid or payable to the fsc but including the related supplier’s cost_of_goods_sold and its and the fsc’s noninventoriable costs see sec_1 c ii which relate to the gross_receipts from the transaction sec_936 temp sec_1_927_d_-2t provides a definition of related_supplier for purposes of sec_921 through and the regulations under those sections the term related_supplier means a related_party which directly supplies to a fsc any property or services which the fsc disposes of in a transaction producing foreign_trading_gross_receipts or a related_party which uses the fsc as a commission agent in the disposition of any property or services producing foreign_trading_gross_receipts b definition of related_party the term related_party means a person which is owned or controlled directly or indirectly by the same interests as the fsc within the meaning of sec_482 and sec_1_482-1 the administrative pricing methods of sec_925 and may be used only if the prerequisites of sec_925 are met the sec_936 tax_credit is designed to encourage investment and employment in puerto rico and other possessions of the united_states under the general_rule of sec_936 the intangible_property_income of a sec_936 corporation is included on a pro_rata basis in the gross_income of all its shareholders unless the sec_936 corporation elects one of two methods of computation of taxable_income the cost sharing method of sec_936 or the profit split method of sec_936 under the profit split method the electing corporation’s taxable_income from the active_conduct_of_a_trade_or_business in a possession with respect to a product produced or service rendered in whole or in part by the electing_corporation is equal to fifty percent of the affiliated group’s combined taxable_income cti from covered sales of the product or service sec_936 cti must be separately computed for each product produced or type of service rendered for sec_936 purposes cti is computed by deducting from the gross_income of the affiliated_group other than foreign affiliates derived from covered sales of each product or type of service all expenses losses and other deductions properly apportioned or allocated to gross_income from such sales and a ratable part of all expenses losses or other deductions which cannot definitely be allocated to some item or class_of_gross_income which are incurred by the affiliated_group other than foreign affiliates sec_936 we conclude the language of sec_936 should be interpreted consistently with its plain meaning to mean that pr co is required to apply the fsc provisions first to calculate fsc commissions from covered sales before determining cti for sec_936 purposes in a case involving the interpretation of sec_936 and sec_1_936-6 q a the tax_court stated where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 96_tc_895 unless circumstances dictate otherwise when we find the terms of a statute unambiguous judicial inquiry is complete 481_us_454 931_f2d_1493 11th cir thus the party who seeks to convince a court to adopt a reading of a statute which is at odds with its plain meaning labors under a heavy burden united_states v nec corp supra pincite 106_tc_1 pincite in determining cti from sales of a possession product under the profit split option sec_1_936-6 q a provides that e xpenses losses and other deductions are to be allocated and apportioned on a ‘fully-loaded’ basis under sec_1_861-8 to the combined gross_income of the possessions_corporation and other members of the affiliated_group other than foreign affiliates as the legislative_history to sec_936 explains the combined taxable_income of the island_affiliate and its mainland affiliates from the sale of the product produced in whole or in part in the possession is the excess of the gross_receipts from the sale of such product to third parties or foreign affiliates over the total costs relating to such product incurred by the island_affiliate and its mainland affiliates costs which are treated as relating to a product produced in whole or in part in the possession are all direct and indirect expenses losses and other deductions including marketing expenses with respect to sales of such product ie the expenses will be fully- loaded h_r rep no 97th cong 2d sess see also joint_committee on taxation staff general explanation of the tax equity and fiscal responsibility act of 97th cong 2d sess in this context fully-loaded means that all expenses factually related to the products shall be allocated and apportioned in full to the income derived from the sale of the products see coca-cola co t c pincite covered sales are defined by sec_936 as sales by members of the affiliated_group other than foreign affiliates to persons who are not members of the affiliated_group or to foreign affiliates sales of products produced in whole or in part by pr co and by us co and sold by us co to related and unrelated foreign distributors are covered sales where fsc derives commissions from these covered sales the fsc commissions are an expense incurred by the affiliated_group properly allocated to the covered sales which must be taken into account for purposes of the sec_936 cti calculation accordingly the fsc provisions must first be applied to calculate fsc 1's commissions from covered sales before it is possible to determine cti under the profit split method of sec_936 in other words given the explicit statutory language that cti shall be computed by deducting from gross_income from covered sales all expenses losses and other deductions properly apportioned or allocated to such sales cti cannot be correctly determined without first applying the fsc provisions to compute the relevant fsc commission as noted by the claims_court in a case interpreting the domestic_international_sales_corporation disc provisions the predecessor provisions to the fsc regime statutes that confer special tax reduction benefits are to be construed strictly exceptions from the normal_tax requirements of the internal_revenue_code are to be defined narrowly dow corning corp v united_states cl_ct pincite citation omitted sec_936 provides that cti shall be computed by deducting from gross_income from covered sales all expenses losses and other deductions properly apportioned or allocated to such sales us co maintains that the fsc commission is not an actual expense but merely an accounting mechanism to ensure the appropriate fsc exemption we note however that the fsc commission is an amount actually paid or payable by the related_supplier to the fsc fsc commission expense is reported as a deduction on the related supplier’s u s_corporation income_tax return form_1120 see eg 110_tc_375 discussing a redetermination of the taxpayer’s fsc commission expense as reported on its and forms neither sec_936 nor the regulations promulgated thereunder provide that fsc commission expense to the extent properly allocated or apportioned to covered sales is not to be considered in the sec_936 cti calculation this is in contrast to the fsc cti computation which expressly excludes the fsc commission for its determination see temp sec_1 a -1t d iii accordingly we consider it appropriate to construe strictly sec_936 and interpret the language all expenses and other deductions as used therein to include fsc commission expense pr co is thus required to apply the fsc provisions first to calculate fsc commissions from covered sales before determining cti for sec_936 purposes interaction of sec_936 and the fsc provisions the basis on which the taxpayer’s affiliated_group is claiming both a partial exemption under the fsc provisions and the benefits of sec_936 more specifically the sec_936 profit split provisions is the definition of the term united_states under sec_927 under that definition puerto rico but no other u s possession is treated as part of the united_states for fsc purposes therefore for fsc purposes property manufactured in puerto rico is treated as manufactured in the united_states historically one could look back to the disc provisions which were in existence at the time sec_936 was enacted the disc provisions were even broader under sec_993 the term united_states is defined to include the commonwealth of puerto rico and the possessions of the united_states the definition for disc purposes applied in when sec_936 was first enacted and in when sec_936 was enacted however the legislative_history of neither sec_936 sec_936 nor the fsc provisions provides any discussion of the interactions of the two provisions rather the legislative_history of the sec_936 profit split method provides that in computing combined taxable_income the expenses to be allocated and apportioned to combined gross_income should be fully loaded see sec_1_936-6 q a which also provides that royalties paid to foreign affiliates are to be treated as research developmental and experimental expenses for purposes of computing combined taxable_income under sec_936 thus because the sec_936 profit split method provides for fully loaded expenses and specifically includes expenses paid to a foreign_affiliate fsc commission expenses must be included in computing cti under the profit split method as neither the fsc provisions nor sec_936 provide a different rule fsc commission expenses must be included in determining cti under the sec_936 profit split provisions since this is the case the fsc provisions must be applied first in cases where both provisions apply please call if you have any further questions by anne p shelburne assistant to the branch chief cc intl br6
